Citation Nr: 1336367	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  13-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss disability, rated as 60 percent disabling prior to July 9, 2013, and as 80 percent disabling from July 9, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1949 to December 1952, and from August 1958 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) from May 2012 (hearing loss disability) and July 2012 (TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  During the pendency of the Veteran's claim, the RO, in a July 2013 rating decision, increased the Veteran's bilateral hearing loss disability evaluation from 60 percent to 80 percent disabling effective from July 2013.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran submitted a VA Form 9 on the above stated issues.  On the VA Form 9, the Veteran checked that he wanted a Board hearing by live videoconference.  The evidence of record does not reflect that the Veteran withdrew this request or that he has been scheduled for a hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing at the Louisville, Kentucky RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



